Title: From Benjamin Franklin to Edward Nairne, 18 October 1783
From: Franklin, Benjamin
To: Nairne, Edward


          
            Dear Sir,
            Passy, Oct. 18, 1783.
          
          I received your favor of August 14, by Mr. Sykes, with the book of directions for using your patent electric machine. The machine itself is also come to hand in good order, after some delay on the road; and I think it very ingeniously contrived indeed: I wish your success in the sale may be equal to its merits. The experiments in your pamphlet gave me pleasure, and I shall be glad to see the account you mention of the shortening of wires by lightning.
          What you have heard of the eyes of sheep forced out by a stroke of lightning which killed them, puts me in mind of having formerly seen at Philadelphia six horses all killed lightning in a stable, every one of whom appeared to have bled at the eyes, nose, and mouth; though I do not recollect that any of their eyes were out.
          You are so good as to consider how much my time has been and is taken up, and to excuse on that account my being a bad correspondent. Near three years ago I began a letter to you on the subject of hygrometers. I had written three folio pages of it when I was interrupted by some business; and before I had time to finish it I had mislaid it. I have now found it, and having added what I suppose I had intended to add, I enclose it. You can judge better than myself whether my idea of such an instrument is practicable and may be useful.
          If you favor me with another line, let me know how Mrs. Nairne does, and your amiable children. With great esteem, &c. I am,
          
            B. Franklin
          
          

  
Edward Nairne’s Patent Electrical Machine


        